DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 8, 10, 13-15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowty (US 20180281963).

Regarding claim 1, Dowty teaches a screen carrier arrangement (#1500) comprising: 
a first screen carrier (#1510) having a carrier body extending vertically from a vehicle floor (See Fig. 11 for screen movement, carrier body #1515 extends vertically relative to the vehicle floor); and 
a second screen carrier having a carrier body arranged at a distance and substantially parallel to the first screen carrier (#1520, Fig. 15), wherein at least the one of the first and second screen carriers comprises a screen element (#1505) configured to move between a stowed position within the carrier body (within the wall #1515 around spool #1510, [0091]) and an extended position extending from the carrier body (Fig. 15), and the screen element being concealed within the carrier body in the stowed position ([0091]) and extending from one of the first or second screen carriers to and detachably attached to the carrier body of the other one of the first or second screen carriers in an extended position (Fig. 15, attached to #1520 with #1525a-c and #1530a-c).

Regarding claim 3, Dowty teaches the screen carrier arrangement of claim 1, wherein the carrier body of the first and second screen carriers comprises an opening side corresponding to an extension direction of the screen element and an attachment side to which a screen element of another screen carrier is attachable (Fig. 15).

Regarding claim 4, Dowty teaches the screen carrier arrangement of claim 3, wherein the attachment side comprises at least one magnetic attachment device (#1525a-c).

Regarding claim 5, Dowty teaches the screen carrier arrangement of claim 1, wherein the carrier body of the first and second screen carriers is substantially tube-shaped or box-shaped (box shaped walls #1515/#1520).

Regarding claim 7, Dowty teaches the screen carrier arrangement of claim 1, wherein the screen element (#1505) is a flexible screen or a roller blind element ([0091]).

Regarding claim 8, Dowty teaches the screen carrier arrangement of claim 1, wherein in the stowed position, the screen element (#1505) is rolled up within the carrier body (#1515, Fig. 15; [0091]).

Regarding claim 10, Dowty teaches a passenger seat arrangement for a vehicle cabin, the passenger seat arrangement comprising: 
at least one seat (Fig. 11, #1105a-c); 
a first screen carrier (#1510) having a carrier body arranged adjacent to the at least one seat (pockets #1129a-c, [0082]) extending vertically from a vehicle floor (See Fig. 11 for screen movement, carrier body #1515 extends vertically relative to the vehicle floor, embodiment of Fig. 15 suggested for use in arrangement of Figs. 11/12 in [0083]); and 
a second screen carrier having a carrier body arranged at a distance and substantially parallel to the first screen carrier (#1520, Fig. 15), wherein at least the one of the first and second screen carriers comprises a screen element (#1505) configured to move between a stowed position within the carrier body (within the wall #1515 around spool #1510, [0091]) and an extended position extending from the carrier body (Fig. 15), and the screen element being concealed within the carrier body in the stowed position ([0091]) and extending from one of the first or second screen carriers to and detachably attached to the carrier body of the other one of the first or second screen carriers in an extended position (Fig. 15, attached to #1520 with #1525a-c and #1530a-c).

Regarding claim 13, Dowty teaches the passenger seat arrangement of claim 10, wherein each carrier body comprises an opening side corresponding to an extension direction of the screen element and an attachment side to which a screen element of another screen carrier is attachable (Fig. 15).

Regarding claim 14, Dowty teaches the passenger seat arrangement of claim 13, wherein the attachment side comprises at least one magnetic attachment device (#1525a-c).

Regarding claim 15, Dowty teaches the passenger seat arrangement of claim 10, wherein the carrier body is one of substantially tube-shaped or substantially box-shaped (box shaped walls #1515/#1520).

Regarding claim 17, Dowty teaches the passenger seat arrangement of claim 10, wherein the screen elements (#1505) are one of a flexible screen or a roller blind element ([0091]).

Regarding claim 18, Dowty teaches the passenger seat arrangement of claim 10, wherein each carrier body comprises a pre-loaded or drivable winding device coupled to one end of the screen element (#1510, [0091]).

Regarding claim 20, Dowty teaches a method comprising installing the screen carrier arrangement of claim 1 in an aircraft ([0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dowty (US 20180281963).

Regarding claim 2, Dowty teaches the screen carrier arrangement of claim 1, further comprising additional screen carriers (Figs. 11/12, three rows shown), wherein the first and second screen carriers, and the additional screen carriers are arranged in rows in parallel relationship one behind the other, and extendable in a same direction (Fig. 11) from a corresponding carrier body to another carrier body (Fig. 15). Dowty discloses the claimed invention except for a plurality of additional screen carriers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include additional rows and screen carrier arrangements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additional rows would allow for additional passenger seating in the aircraft, each having access to privacy screens. 

Regarding claim 6 and 16, Dowty teaches the screen carrier arrangement of claims 1 and 10. Although Dowty does not specifically disclose the relative dimensions between the width, length, and height, it is obvious that the width is smaller than both the width and height. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wall of Dowty to be as short as the spool. Doing so would minimize weight and maximize communication area when blind is retracted and privacy is not desired, as well as increase emergency egress area for easier evacuation in an emergency when screens are automatically retracted (electromagnets [0093]). 

Regarding claims 9 and 19, Dowty teaches the screen carrier arrangement of claims 1 and 10, wherein the screen element(s) have one end coupled to the carrier body and a free end (end having #1530a-c) having at least one attachment device (#1525a-c and #1530a-c). Dowty does not appear to specifically disclose a gripping element on the free end of the embodiment in Fig. 15, however, Dowty does teach an operational handle (#1712) for one embodiment for a passenger to move the privacy panel between open and closed positions. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiment of Fig. 15 with the operational handle #1712 in order for passengers to be able to manually move the flexible panel from the open to closed position.

Regarding claim 12, Dowty teaches the passenger seat arrangement of claim 10, wherein each carrier body is mounted to an armrest structure of the seat or between pairs of seats (carrier body #1120a-c on an aisle, [0054] states there are seats on both sides of the aircraft, therefore, the aisle side carrier body is mounted between pairs of seats on either side of the aircraft). Although it does not appear to be specifically disclosed in the embodiment of Fig. 11, It would have been obvious to one of ordinary skill in the art before the effective filing date to include seats on the opposite side of the aircraft. Doing so would provide additional seating to transport more passengers and the privacy panels would seclude passengers from each other as well as from passengers walking down the aisle. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dowty (US 20180281963) as applied to claim 10 above, and further in view of Bonnefoy (US 20210221516).

Regarding claim 11, Dowty teaches the passenger seat arrangement of claim 10, further comprising: 
a front row (#1105a);
a mid-row (#1105b); and 
a rear row (#1105c). 
Dowty does not appear to specifically disclose the rows having at least one pair of seats. Bonnefoy teaches rows of seats (#137/136) wherein one screen carrier (#100) is arranged between each pair of seats (Fig. 17b). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Dowty to have rows of seats having dividers between each pair of seats, as in Bonnefoy. Doing so would provide additional seating in the aircraft with passengers having optional privacy between themselves and the adjacent passenger. 
Dowty discloses the claimed invention except for the direction of extension of the privacy panel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the operation, having the dividers of Fig. 15 extend backwards rather than forwards as shown in Fig. 11, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Doing so would allow the seated passenger to be closer to the screen latching location, allowing them to retract the device easier in case of an emergency evacuation specifically in the case of limited passenger mobility.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
White (US 11453501) shows dividers between adjacent seats in a row. 
Dowty (US 11345476) shows varying directions of a divider moving to a deployed position.
Aten (US 20220161930) shows retractable spool dividers between seats on a row. 
Bernard (EP 3981664) shows spool style privacy dividers for seats which are deployed longitudinally. 
Thomas (US 20220063809) show dividers stored in walls which connect to the storage walls to the row in front.
Audelo Navarro (WO 2021262215) shows dividers between seats in a row, the dividers mounted to the seat backs between seats. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647